Citation Nr: 0112569	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-41 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation for a genitourinary disorder 
pursuant to 38 U.S.C.A. § 1151(a) (West 1991 & Supp. 2000).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 17, 1999, rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied compensation under 
38 U.S.C.A. § 1151 for "bladder/urinary tract problems" 
claimed to have resulted from VA medical treatment.  The 
veteran testified at a hearing at the RO on August 11, 1999, 
in connection with his appeal of this determination.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Where a claim for compensation under 38 U.S.C.A. § 1151 was 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment or 
examination, or the disability was due to an event not 
reasonably foreseeable.  

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of hospital, medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(2000).  

According to the record, the veteran sustained severe head 
injury in a car accident in 1965 and underwent surgery at the 
Allen Memorial Hospital, where he was catheterized.  VA 
medical records show that in September 1970 a ureteral 
stricture was dilated with indwelling rubber catheters.  The 
veteran was admitted to a VA hospital in January 1971 where 
it was reported that he had noted intermittent marked slowing 
of his urinary stream since removal of his ureteral catheter.  
A first-stage urethroplasty was performed.  The veteran has 
undergone a number of subsequent operations to correct the 
condition.  During a March and April 1971 VA hospitalization, 
he underwent a second-stage urethroplasty and suprapubic 
cystostomy.  Another first-stage urethroplasty followed by a 
second-stage urethroplasty were performed during later 
hospitalizations in 1972.  In a July and August 1982 
hospitalization, the veteran underwent a first-stage 
urethroplasty and revision of a first-stage urethroplasty.  
In November 1982 he underwent a second-stage urethroplasty.

Upon receipt of the veteran's claim for benefits under § 1151 
in November 1998, the RO referred the file to a urologist who 
was the Chief of the Urology department at a VA medical 
facility for a medical review of the claim.  The reviewing 
physician summarized the veteran's current situation in a 
January 1999 memorandum as one of high capacity bladder with 
poor flow of urine, poor emptying and high residual urine for 
which the appropriate treatment was intermittent 
catheterization.  His impression was that the problems were 
not directly caused by or worsened by VA care.  He indicated 
that there was no failure of the VA medical system in 
providing the degree of care expected of a reasonable health 
care provider.

At his hearing on appeal, the veteran disputed the RO's 
conclusion that the onset of urinary problems had occurred at 
the time of the hospitalization for head injuries following 
the car accident.  He claimed that he had not had serious 
voiding problems after the hospitalization and that his 
difficulties began in 1970 at the time of his VA surgery and 
continued to worsen after then. 

The RO cited this opinion as the basis for its conclusion 
that the veteran's urinary problems had resulted from 
necessary catheterization during private medical treatment 
following the 1965 car accident and had worsened due to 
natural progression.  However, the factual basis upon which 
the reviewing physician assessed the medical issues in this 
case is unclear.  

The record on appeal now includes a large quantity of VA 
hospitalization and outpatient treatment records that have 
been assembled for purposes of deciding the veteran's § 1151 
claim, but it cannot be determined how much of this material 
was before the examiner in January 1999.  At that time, the 
claims file contained photocopies of a number of discharge 
summaries from VA hospitalizations dated between January 1971 
and January 1977.  No discharge summaries relating to the 
hospitalizations in 1982 and 1984 during which further 
surgery was performed were in the file.  The fact that the 
reviewer made no reference to these admissions suggests that 
the detailed treatment reports that now forms a major part of 
the appellate record were not available at that time.  Also, 
the tentative language of the opinion suggests that the 
currently available comprehensive and detailed records were 
not then reviewed (veteran "apparently" had difficulties with 
this catheter, surgery was "apparently" performed in 1975, 
subsequent treatment "seems" to have occurred in Arkansas).  
If the complete file had been available, there would have 
been no need to hedge as to the specifics.  

Therefore, because the weight and probative value of the 
January 1999 opinion cannot be ascertained, the file should 
be referred for a further opinion based on a detailed review 
of all of the medical evidence now of record.  To facilitate 
this analysis, the veteran should be requested to provide 
more details as to which specific procedure he believes 
caused the alleged worsening.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify specifically the 
hospitalization or surgical procedure 
that he believes worsened his condition.  
The RO should also offer him a further 
opportunity to identify all medical 
providers, either Government or private, 
including physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
genitourinary problems since service.  
The RO should request all available 
documentation from all physicians or 
other medical care providers identified 
by the veteran. 

2.  The veteran should be offered an 
opportunity to submit argument, medical 
evidence, or medical opinion which would 
tend to show carelessness, negligence, 
lack of proper skill, error in judgment 
or other fault on the part of the VA in 
furnishing medical treatment or hospital 
care for genitourinary pathology.

3.  Upon completion of the foregoing 
development, the RO should forward the 
complete record on appeal to a VA 
urologist for an additional opinion as to 
the etiology of the veteran's urinary 
tract disorder.  The opinion should 
contain a comprehensive summary of the 
specifics of the veteran's genitourinary 
treatment since 1965.  The opinion should 
state whether the veteran's genitourinary 
pathology resulted, in whole or in part, 
from carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of the VA in 
providing medical care.  If the pathology 
requiring surgery was due to natural 
progression of problems related to his 
initial accident, and the treatment 
therefore, that should be stated.  The 
findings reported on the September 1968 
VA examination should be considered.  The 
examiner should explain in full the basis 
for all conclusions reached.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


